4:18-cv-00554-SAL   Date Filed 04/25/19   Entry Number 114-2   Page 1 of 30




                           EXHIBIT

                                    2
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                   Page
                                                                               Page 12 of
                                                                                       of 29
                                                                                          30




                                             Report

National Association for the Advancement of Colored People, Inc., et al. v. City of Myrtle
Beach, et al.

                                     Geoffrey Alpert, Ph.D.
                                              And
                                       Kyle McClean, Ph.D.
                                        February 20, 2019


Scope of Assignment


       We were retained by attorney James Battle to assess the impact of Memorial Day

Weekend activities in Myrtle Beach on public safety personnel. A specific assignment was to

compare Memorial Day Weekend activities with other busy summer weekends. As part of our

assessment, one of us attended Harley weekend in Myrtle Beach and both of us attended

Memorial Day Weekend (Hereafter, MDW) activities as well as July 4th activities in Myrtle

Beach in 2018. Additionally, we reviewed action plans from the City of Myrtle Beach and spoke

with officers at various levels of the City of Myrtle Beach Police Department (Hereafter,

MBPD), including the Chief of Police, Deputy Chief of Police and various patrol officers,

sergeants, and lieutenants in the course of their duty. Finally, and most importantly, we reviewed

Computer-Aided Dispatch data provided by the City of Myrtle Beach (see exhibits listed at the

end of the report), as well as Emergency Response Data provided by Horry County Fire/Rescue.

We also reviewed the expert reports of Mitchell Brown and Willie Williams, David Clarke,

Charles Gallagher and Allan Parnell.




                                                1
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                     Page
                                                                                 Page 23 of
                                                                                         of 29
                                                                                            30




Background

       Discussions with command staff and officers at MBPD, as well as reviews of action plans

for MDW showed important details about the recent history of MDW. It is important to consider

that from 2011 to 2014, traffic on Ocean Boulevard flowed in both directions and was

considerably less restricted than it was in 2018. Additionally, though there was a heavy presence

of law enforcement officers, their visibility was relatively low as officers were mainly stationed

off Ocean Boulevard and around beach access points.

       Following several high-profile incidents in 2014, Myrtle Beach and a number of other

public safety agencies in the Grand Strand region created the Bike Week Task Force. The Task

Force developed a new plan for MDW that involved greater traffic restrictions (including

limiting Ocean Boulevard to one-way and instituting a “traffic loop” for four hours each night of

MDW) and greater officer visibility – stationing officers every few blocks along Ocean

Boulevard.

Methodology

       To examine the comparative impact of Memorial Day Weekend on public safety

resources and understand how this impact has changed over time, data from two primary sources

were analyzed. The first source was the Computer-Aided Dispatch (Hereafter, CAD) data

provided by MBPD from 2011 to 2018. The second primary source was the Fire/EMS Response

Time (hereafter, “Fire/EMS”) data provided by Horry County. The Fire/EMS data included

responses into the city limits of Myrtle Beach.

       For both datasets, a number of comparison weekends were identified as a reference for

understanding the impact of MDW. In order to be consistent with expert reports from the

plaintiffs, the reference weekends identified by Clarke in his report, “Comparison of Traffic




                                                  2
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                    Page
                                                                                Page 34 of
                                                                                        of 29
                                                                                           30




Control for Motorcycle Rallies in Myrtle Beach, SC” were utilized here. However, data from

both datasets were limited to the Friday and Saturday of the comparison weekends. This

approach was taken in order to standardize events that vary in length. For example, “Harley”

week is a full week while MDW is a weekend event that stretches into Monday. On the one

hand, including data from Thursday in the analyses would bias estimates from Harley week

upwards as Thursday is part of the event for Harley week but not for MDW. This would also be

true for most other weeks during the summer where visitors typically spend the entire week at

the beach instead of a long weekend. On the other hand, including data from Sunday in the

analyses would unfairly bias estimates for MDW upward as it is the last day of the Harley event

(a time when visitors are likely driving home), but is a busy day for MDW as the event does not

end until Monday. Furthermore, crime trends indicate that levels of criminal activity increase on

the weekend. Thus, truncating the data to include only Friday and Saturday standardizes the

holidays to two days without ignoring potential variation due to increased activity on the

weekend. A list of the exact dates utilized for each weekend is presented in Appendix A.

       Using the data sets noted above, a number of analyses were identified as relevant to a

comparison of MDW’s impact on public safety resources. The first set of analyses examined the

CAD database. Specifically, analyses were conducted to examine calls for service, self-initiated

activity, response time, motor vehicle accidents, motor vehicle accidents with injury, serious

violent crime, serious property crime, weapons violations, and narcotics activity as reported in

the CAD database. The police are not the only individuals to respond to calls for service, so the

second set of analyses examined response time and call volume using the Fire/EMS data.



Analytical Strategies




                                                 3
    4:18-cv-00554-MGL Date
    4:18-cv-00554-SAL  DateFiled
                            Filed04/25/19
                                  02/22/19 Entry
                                            EntryNumber
                                                  Number114-2
                                                         94-1                   Page
                                                                                Page 45 of
                                                                                        of 29
                                                                                           30




Calls for Service and Self-Initiated Activity

Calls for service and self-initiated activity were identified by examining the “How Call was

Received” column in the CAD database. All activities that were identified as being received via

“PHONE” or “E911” were considered to be a call for service or a response. In other words, these

activities were conducted as a result of a citizen placing a call to dispatch requesting MBPD’s

presence, rather than MBPD seeking out activity or pro-active policing. All activities that were

identified as being received via “SELF” were considered self-initiated activity. In other words,

these activities were more discretionary in nature and subject to an officer’s decision to engage

in an encounter with a citizen.




                                                 4
                    4:18-cv-00554-MGL Date
                    4:18-cv-00554-SAL  DateFiled
                                            Filed04/25/19
                                                  02/22/19 Entry
                                                            EntryNumber
                                                                  Number114-2
                                                                         94-1         Page
                                                                                      Page 56 of
                                                                                              of 29
                                                                                                 30




Table 1. CAD Calls for Service
                                       2011    2012    2013    2014    2015    2016     2017     2018    Weekend Avg.
Easter                                 406      368    317     359     392     368       537     332        384.9
First of May                           274      321    250     340     329     343       382     358        324.6
Harley                                 306      399    341     341     357     359       374     329        350.8
MDW                                    625     1028    773     782     780     650       596     499        716.6
First of June                          323      316    337     374     464     430       416     386        380.8
Last of June                           326      358    352     376     398     449       429     381        383.6
First of July                          364      429    477     579     539     428       362     384        444.5
Last of July                           294      384    394     399     370     351       375     414        385.1
First of August                        332      362    399     390     398     384       359     355        372.4
Labor Day                              314      310    326     380     353     423       337     340        347.9
Yearly Avg.                            356.4   427.5   396.6   431.4   438.0   428.5     416.7   377.8      409.1


Table 2. CAD Self-Initiated Activity
                                       2011    2012    2013    2014    2015    2016     2017     2018    Weekend Avg.
Easter                                 425      359     316     471    457     410       502      810      468.8
First of May                           184      248     252     545    415     445       382      410      360.1
Harley                                 566      461     505     593    565     405       524      467      510.8
MDW                                    862     1226    1185    1224    971     941      1186     1277     1109.0
First of June                          251      311     430     583    643     667       749      482      514.5
Last of June                           287      339     417     353    451     544       551      491      429.1
First of July                          313      338     494     480    463     654       672      850      533.0
Last of July                           370      228     431     360    356     373       592      587      412.1
First of August                        243      319     346     273    500     401       520      497      387.4
Labor Day                              256      290     210     349    570     508       677      774      454.3
Yearly Avg.                            375.7   411.9   458.6   523.1   539.1   534.8     635.5   664.5      517.9




                                                        5
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                     Page
                                                                                 Page 67 of
                                                                                         of 29
                                                                                            30




       Data in Tables 1 and 2 show the number of calls for service and self-initiated activity,

during the targeted weekends from 2011 to 2018. As indicated in the far-right column of Table 1,

across these years, MDW had the highest average number of calls for service. Furthermore, in

examining each year individually, MDW had the highest number of calls for service in each year

from 2011 to 2018. Figure 1 further contextualizes this finding by showing how the number of

calls for service have changed over the years with a vertical line placed between 2014 and 2015

to show the changes implemented from the Bike Week Task Force. While MDW definitely has

the highest call volume of the targeted weekends, the figure shows that calls on MDW peaked in

2012, stabilized until 2015, when calls for service began to trend downwards. As a result, the

difference between MDW and the target weekends has narrowed since the formation of the Bike

Week Task Force and changes to the operational plan for MDW.

       Returning to Table 2, MDW can be seen as once again having the highest average

number of self-initiated activities from 2011 to 2018 (see the far-right column). Once again,

examining each individual year shows that the number of self-initiated activities was highest on

MDW in each of these years. Figure 2 presents these numbers graphically and shows a different

trend from Figure 1. Specifically, while calls for service have been trending downwards in recent

years, self-initiated activity has trended upwards. Furthermore, the gap between MDW and other

target weekends was at its narrowest in 2016 and has expanded since that year.




                                                6
    4:18-cv-00554-MGL Date
    4:18-cv-00554-SAL  DateFiled
                            Filed04/25/19
                                  02/22/19 Entry
                                            EntryNumber
                                                  Number114-2
                                                         94-1                      Page
                                                                                   Page 78 of
                                                                                           of 29
                                                                                              30




  Figure 1. CAD Calls for Service




  Figure 2. CAD Self-Initiated Activity




       It is important to note that these two figures cannot be examined independently. Proactive

police activities are aimed at crime prevention. Thus, self-initiated activity is intended to


                                                  7
    4:18-cv-00554-MGL Date
    4:18-cv-00554-SAL  DateFiled
                            Filed04/25/19
                                  02/22/19 Entry
                                            EntryNumber
                                                  Number114-2
                                                         94-1                        Page
                                                                                     Page 89 of
                                                                                             of 29
                                                                                                30




decrease calls for service. At the same time, self-initiated activity is also a function of

criminal/suspicious activity. Increases in these types of activity should increase both calls for

service and self-initiated activity. In short, it is unclear how self-initiated activity impacts call

volume, however, it is more likely than not that changes to the operational plan that increased

officer visibility along Ocean Boulevard had an impact on both the number of self-initiated

activities and the number of calls for service.

Response Time

        The CAD database also contains information on the average response time for MBPD

officers on the target weekends. Average response time was estimated using the “Seconds from

First Dispatch to First Arrival” column. This column contains the elapsed time between the

dispatcher issuing an assignment to the officer and the officer arriving on scene. The time

indicates how long it takes for an officer to arrive on a scene after being dispatched. Incidents

that are self-initiated are unlikely to have a meaningful response time as the officer is not

dispatched or assigned the activity. Thus, the average response time was estimated for each

weekend using only the activities designated as calls for service in the previous analyses. These

average response times are produced in Table 3.

        Unlike the calls for service and self-initiated activity, average response time has no clear

trend that can be found in the data. MDW has the lowest average response time across every year

included in the analysis. However, examining the years individually MDW does not have the

lowest average response time consistently. In fact, in 2013, MDW approaches the highest

average response time. It does appear, however, that since the formation of the Bike Week Task

Force, MDW has had a consistently low average response time (see Figure 3).




                                                    8
                   4:18-cv-00554-MGL Date
                  4:18-cv-00554-SAL   DateFiled
                                           Filed04/25/19
                                                 02/22/19 Entry
                                                           EntryNumber
                                                                 Number114-2
                                                                        94-1         Page 10
                                                                                     Page 9 ofof29
                                                                                                 30




Table 3. CAD Average Response Time
                                      2011    2012    2013    2014    2015    2016      2017    2018    Weekend Avg.
Easter                                312     272     365     332     381     394       419     301        347.0
First of May                          293     274     367     671     338     360       379     392        346.8
Harley                                319     198     318     338     368     373       395     361        333.8
MDW                                   281     186     378     389     309     335       358     338        321.8
First of June                         342     230     385     330     338     337       393     347        337.8
Last of June                          344     242     388     421     377     419       385     369        368.1
First of July                         334     216     368     376     352     366       377     338        340.9
Last of July                          404     243     360     391     388     452       441     413        386.5
First of August                       326     294     381     509     411     426       376     343        383.3
Labor Day                             356     355     379     442     385     347       376     375        376.9
Yearly Avg.                           331.1   251.0   368.9   389.9   364.7   380.9     383.1   357.7      354.3




                                                       9
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                     Page
                                                                                 Page 10
                                                                                      11 of
                                                                                         of 29
                                                                                            30




  Figure 3. CAD Response Time




Motor Vehicle Collisions

       Motor vehicle collisions were examined by looking at the “Nature Code” column in the

CAD database. The Nature Codes “MVAI,” “MVAN,” “MVAPP,” “LSI,” and “LSNI” all refer

to calls involving motor vehicle collisions. Nature Codes “MVAI” and “LSI” refer specifically to

motor vehicle collisions with injuries. Tables 4 and 5 show the numbers of motor vehicle

collisions and motor vehicle collisions with injury, respectively, for each of the targeted

weekends from 2011 to 2018.

       As can be seen in Table 4, MDW had the highest average number of motor vehicle

collisions from 2011 to 2018. Additionally, MDW had the highest number of motor vehicle

collisions in seven of the eight years examined, with Easter weekend of 2017 being the sole

exception. Figure 4 shows this information as a series of trend lines. Two interesting conclusions

can be drawn from the figure. First, as with calls for service, while MDW has the highest number




                                                 10
                  4:18-cv-00554-MGL Date
                  4:18-cv-00554-SAL  DateFiled
                                          Filed04/25/19
                                                02/22/19 Entry
                                                          EntryNumber
                                                                Number114-2
                                                                       94-1           Page
                                                                                      Page 11
                                                                                           12 of
                                                                                              of 29
                                                                                                 30




Table 4. CAD – Motor Vehicle Accidents
                                         2011   2012    2013   2014    2015    2016      2017   2018    Weekend Avg.
Easter                                   50      66      36     38      33     60        77      39         49.9
First of May                             21      28      16     34      30     28        42      41         30.0
Harley                                   32      18      30     39      35     38        47      45         35.5
MDW                                      90     133     135    171     116     88        75      57        108.1
First of June                            46      41      37     44      59     53        37      34         43.9
Last of June                             44      40      31     33      50     49        45      33         40.6
First of July                            54      43      43     62      62     34        40      43         47.6
Last of July                             38      46      43     40      40     66        40      33         43.3
First of August                          39      50      41     46      56     44        45      31         44.0
Labor Day                                27      28      29     32      29     22        38      39         30.5
Yearly Avg.                              44.1    49.3   44.1    53.9   51.0    48.2      48.6    39.5       47.3




Table 5. CAD – Motor Vehicle Accidents with Injury
                                         2011    2012   2013   2014    2015    2016      2017   2018    Weekend Avg.
Easter                                    8      13      6       2      4      10         6       5          6.8
First of May                              3       5      1       7      7       5         6       3          4.6
Harley                                    3       4      9      10      5      11        12      11          8.1
MDW                                      30      43     40      60     28      18        26      12         31.1
First of June                             3       8      4       7     10       5         7      10          6.8
Last of June                              6       5      7       2      9       7         9       7          6.5
First of July                            10       8     12       7     11       8         5       9          8.8
Last of July                              7       6      4       7      5       8         7       6          6.3
First of August                           6       9      8      15      8       6        10       8          8.8
Labor Day                                 6       1      7       4      6       2         7       1          4.3
Yearly Avg.                               8.2    10.2    9.8    12.1     9.3    8.0       9.5     7.2        9.3




                                                         11
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                    Page
                                                                                Page 12
                                                                                     13 of
                                                                                        of 29
                                                                                           30




of motor vehicle collisions, the gap between MDW and other target weekends has narrowed

considerably since the formation of the Bike Week Task Force. Second, the trend line shows a

general increase in the number of motor vehicle collisions during MDW from 2011 to 2014,

followed by a sharp decrease from 2014 to 2018. This is especially remarkable because the trend

lines for other weekends appear remarkably steady with no clear increases or decreases.



  Figure 4. CAD Motor Vehicle Collisions




       The data in Table 5 shows that MDW has the highest average number of motor vehicle

collisions with injury from 2011 to 2018 (M = 31.1). Additionally, MDW has the highest number

of motor vehicle collisions with injury in each of these years individually. Figure 5 presents this

information as a trend line. The results mimic the examination of motor vehicle collisions,

broadly. Collisions with injuries on MDW trended upward from 2011 to 2014. Since 2014,

motor vehicle collisions with injury on MDW have trended steeply downward, narrowing the




                                                 12
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                   Page
                                                                               Page 13
                                                                                    14 of
                                                                                       of 29
                                                                                          30




gap between MDW and other target weekends. The trends for motor vehicle collisions with

injury during other weekends is remarkably steady.



  Figure 5. CAD Motor Vehicle Collisions w/ Injury




Criminal Activity

       Finally, the last set of analyses examined differences in the volume of different types

activities conducted by MBPD related to suspected criminal activities. The first type of activity

was serious violent crime, as indicated by Nature Codes related to armed robbery (“ARMED”),

assault (“ASSAUL”), carjacking (“CARJ”), criminal domestic violence (“CDV”), fights

(“FIGHT”), homicides (“HOMICI”), kidnappings (“KIDNAP”), shootings (“SHOOT”), and

strong armed robberies (“STRONG”). Admittedly, a number of these activities are extremely

rare, if they occurred at all, during any of the target weekends including MDW. However, an

inclusive definition allows for an examination of any potentially serious violent crimes during

any of the weekends (Table 6). The second type of activity was serious property crime, as



                                                13
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1               Page
                                                                           Page 14
                                                                                15 of
                                                                                   of 29
                                                                                      30




indicated by Nature Codes related to auto burglaries (“BURGA”), business burglaries

(“BURGB”), burglaries from motels (“BURGB”), burglaries from residences (“BURGR”),




                                              14
                  4:18-cv-00554-MGL Date
                  4:18-cv-00554-SAL  DateFiled
                                          Filed04/25/19
                                                02/22/19 Entry
                                                          EntryNumber
                                                                Number114-2
                                                                       94-1       Page
                                                                                  Page 15
                                                                                       16 of
                                                                                          of 29
                                                                                             30




Table 6. CAD – Serious Violent Crime
                                        2011   2012   2013   2014   2015   2016      2017   2018    Weekend Avg.
Easter                                  22     13     22     13     24     13        28      15         18.8
First of May                            14     11     13     10     16     21        11      13         13.6
Harley                                   8     14     14     14     16     12        10      15         12.9
MDW                                     30     40     44     45     30     18        21      20         31.0
First of June                           14     14     15     13     19     17        18      20         16.3
Last of June                            17     12     10     15     17     20        16      14         15.1
First of July                           22     20      9     22     16     17         9      16         16.4
Last of July                            13      7     18     23     18     17        12      18         15.8
First of August                          9     14     21     10     21     16        13      19         15.4
Labor Day                                7     13     15     12     14     13         9      11         11.8
Yearly Avg.                             15.6   15.8   18.1   17.7   19.1   16.4      14.7    16.1       16.7




Table 7. CAD – Serious Property Crime
                                        2011   2012   2013   2014   2015   2016      2017   2018    Weekend Avg.
Easter                                  39     28     19     34     29     40        41      30         32.5
First of May                            33     31     22     33     30     15        50      24         29.8
Harley                                  32     40     34     33     37     35        28      23         32.8
MDW                                     48     55     55     71     50     34        45      41         49.9
First of June                           38     21     37     32     26     31        40      22         30.9
Last of June                            28     44     37     40     50     39        50      29         39.6
First of July                           32     44     47     50     40     42        42      31         41.0
Last of July                            33     36     41     57     38     34        26      36         37.6
First of August                         42     50     45     42     31     47        27      37         40.1
Labor Day                               45     30     40     43     28     34        36      28         35.5
Yearly Avg.                             37.0   37.9   37.7   43.5   35.9   35.1      38.5    30.1       37.0




                                                      15
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                     Page
                                                                                 Page 16
                                                                                      17 of
                                                                                         of 29
                                                                                            30




larceny (“larceny”), and shoplifting (“SHOPLI”). The number of police activities related to these

crimes is displayed in Table 7.

       MDW has the highest average number of serious violent crime dispatch activities

between 2011 and 2018 of any of the targeted weekends. However, examining the years

individually shows that MDW’s outsized impact in terms of serious violent crime is limited to

the years 2011 to 2014. In these years, MDW had a considerably higher number of serious

violent crime dispatch activities than the other target weekends, including nearly double the next

highest activity weekend in 2012, 2013, and 2014. MDW remained the highest activity weekend

in 2015 – though only by 6 CAD activities – before falling from the top spot in 2016 and 2017.

In 2018, MDW was tied for the highest number of dispatch activities related to serious violent

crime with the first weekend of June.

       This trend is further illustrated in Figure 6. CAD activities related to serious violent crime

increased from 2011 to 2014, then sharply decreased from 2014 to 2016, and stabilized between

2016 and 2018. Furthermore, the decrease between 2014 and 2016 erases a sizeable gap that

existed between MDW and the other target weekends, such that MDW becomes nearly

indistinguishable from the comparison weekends in terms of CAD activities related to serious

violent crime from 2016 to 2018. Again, it appears that since the formation of the Bike Week

Task Force and the major changes to the operational plan for MDW, CAD activities related to

serious violent crime have decreased and MDW has become indistinguishable from other busy

weekends in the City of Myrtle Beach.

       The data in Table 7 shows a similar, but less severe trend. Though MDW has the highest

average number of CAD activities related to serious property crime, the gap between MDW and

other weekends is much less distinct. Though the trend line follows a similar shape to Figure 6 –




                                                16
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                   Page
                                                                               Page 17
                                                                                    18 of
                                                                                       of 29
                                                                                          30




increase from 2011 to 2014, decrease to 2016, stabilization until 2018 – the line is much closer to

the target weekends than the serious violent crime trend line.



  Figure 6. CAD Activities – Serious Violent Crime




  Figure 7. CAD Activities – Serious Property Crime




                                                17
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                        Page
                                                                                    Page 18
                                                                                         19 of
                                                                                            of 29
                                                                                               30




Weapons Violations and Narcotics Activities

        Tables 8 and 9 contain the number of CAD activities related to weapons violations and

narcotics activities from 2011 to 2018 for each of the target weekends. These tables provide

several notable conclusions. First, MDW has the highest average number of CAD activities in

both categories. Second, the specific number of CAD activities for each individual weekend is

too low for meaningful trends to be discerned. Thus, it is impossible to say whether these

activities follow the same trend as the previous examinations of motor vehicle collisions, motor

vehicle collisions with injury, serious violent crime, or serious property crime. Finally, MBPD

has substantially increased their CAD activities related to narcotics since 2011. This finding

could partially explain the increase in self-initiated activity seen across all target weekends in

Figure 2, as narcotics activities are more likely to be self-initiated rather than a call for service.




                                                   18
                  4:18-cv-00554-MGL Date
                  4:18-cv-00554-SAL  DateFiled
                                          Filed04/25/19
                                                02/22/19 Entry
                                                          EntryNumber
                                                                Number114-2
                                                                       94-1      Page
                                                                                 Page 19
                                                                                      20 of
                                                                                         of 29
                                                                                            30




Table 8. CAD – Weapons Violations
                                      2011   2012    2013   2014   2015   2016      2017   2018    Weekend Avg.
Easter                                 1       1      0      2      2      2         5       4          2.1
First of May                           1       1      0      2      4      1         0       3          1.5
Harley                                 2       2      1      1      1      1         0       1          1.1
MDW                                    0       7      5     12      7     13         3       9          7.0
First of June                          0       0      2      1      5      2         5       4          2.4
Last of June                           0       0      1      0      0      0         1       1          0.4
First of July                          0       2      1      0      0      2         2       1          1.0
Last of July                           0       3      0      2      1      0         1       2          1.1
First of August                        1       6      0      0      1      2         1       2          1.6
Labor Day                              2       1      3      2      2      0         2       2          1.8
Yearly Avg.                            0.7     2.3    1.3    2.2    2.3       2.3    2.0     2.9        2.0




Table 9. CAD – Narcotics Activity
                                      2011   2012    2013   2014   2015   2016      2017   2018    Weekend Avg.
Easter                                14      12      9     11     11     14        20      40         16.4
First of May                           5       7     10      5     14     11         9      20         10.1
Harley                                10       6     17      7     10      6        11      14         10.1
MDW                                   16      29     51     52     33     43        40      67         41.4
First of June                          2       7     10     14      9     24        17      16         12.4
Last of June                           7       8     12      7      9     10        23      27         12.9
First of July                          3       7      9      6     14     14        20      20         11.6
Last of July                           7       7     11      9      9     14        16      19         11.5
First of August                        5       5      7     10      4      8        16      19          9.3
Labor Day                              4       7     10     10     12     13        19      28         12.9
Yearly Avg.                            7.3     9.5   14.6   13.1   12.5   15.7      19.1    27.0       14.9




                                                     19
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                    Page
                                                                                Page 20
                                                                                     21 of
                                                                                        of 29
                                                                                           30




Fire/EMS

       As noted above, Horry County Fire/Rescue provided data on response times in the city

limits of Myrtle Beach for the target weekends and years. All calls for which a response time was

not able to be calculated due to missing data was excluded from the analyses. Table 10 provides

information on the number of calls for which a valid response time could be calculated across

each target weekend from 2011 to 2018. Table 11 provides the average response time to these

calls by weekend. From these tables, it can be seen that MDW generally has the most calls with a

recorded response, though the last weekend of July had more calls in 2016 and 2018.

Additionally, while response times have varied considerably, MDW went from the highest

average response time in 2014 to the second lowest in 2015 and finally, the lowest in every year

from 2016 to 2018. These findings are further illustrated in Figures 8 and 9, respectively.

  Figure 8. Fire/EMS Call Volume




  Figure 9. Fire/EMS Response Time


                                                20
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                     Page
                                                                                 Page 21
                                                                                      22 of
                                                                                         of 29
                                                                                            30




       Figure 8 shows a similar, though slightly different, pattern to the calls for service

examination from the CAD data. MDW has a slightly higher call volume from 2011 to 2013,

with a peak substantially higher than the target weekends in 2014, before becoming much more

similar to other target weekends from 2016 to 2018. This similarity is very important as the data

comes from a different source than the CAD data. While similarities in types of calls examined

using the CAD data could be attributed to the common dataset, this cannot explain the similarity

between the Horry County data and the CAD data.

       Figure 9 also contains some notable similarities to Figure 3, the examination of response

time from the CAD data. Specifically, the response time is similar to other weekends throughout

the 8 year period, but remains consistently low from 2015 to 2018.




                                                 21
                  4:18-cv-00554-MGL Date
                  4:18-cv-00554-SAL  DateFiled
                                          Filed04/25/19
                                                02/22/19 Entry
                                                          EntryNumber
                                                                Number114-2
                                                                       94-1              Page
                                                                                         Page 22
                                                                                              23 of
                                                                                                 of 29
                                                                                                    30




Table 10. Fire/EMS Call Response Volume
                                          2011    2012    2013    2014    2015    2016      2017    2018    Weekend Avg.
Easter                                     62      65      58      68      78      68        82      81         70.3
First of May                               44      52      44      82      75      75        86      71         66.1
Harley                                     63      70      79      82      66      73        83      84         75.0
MDW                                       114     106     108     163     112      98       112      88        112.6
First of June                              49      72      57      70      94      76        84      97         74.9
Last of June                               59      69      84      63      74      79        93      75         74.5
First of July                              79      91      90      98      89      96        95      74         89.0
Last of July                               84      77      85      70      70     110        85     102         85.4
First of August                            74      87      90      78      77      91        89      86         84.0
Labor Day                                  74      70      64      72      60      63        73      75         68.9
Yearly Avg.                                70.2    75.9    75.9    84.6    79.5    82.9      88.2    83.3       80.1


Table 11. Fire/EMS Average Response Time
                                       2011       2012    2013    2014    2015    2016      2017    2018    Weekend Avg.
Easter                                    445     431     393     335     364     441       397     510        414.5
First of May                              410     361     427     392     336     439       427     456        406.0
Harley                                    350     446     346     417     393     465       408     477        412.8
MDW                                       381     419     336     454     343     351       365     365        376.8
First of June                             339     409     416     363     389     393       484     498        411.4
Last of June                              382     328     409     440     402     366       451     424        400.3
First of July                             390     415     358     389     418     482       481     531        433.0
Last of July                              453     411     423     493     428     442       447     534        453.9
First of August                           485     420     455     398     432     471       416     443        440.0
Labor Day                                 452     384     368     364     433     450       402     496        418.7
Yearly Avg.                               408.7   402.4   393.1 4045      393.8   430.0     427.8   473.4      416.7




                                                          22
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                     Page
                                                                                 Page 23
                                                                                      24 of
                                                                                         of 29
                                                                                            30




Conclusions

           Two very important conclusions are drawn from the data analyses. First, from 2011 to

2018, MDW has had an outsized impact on public safety resources compared to other busy

weekends in Myrtle Beach. Whether measured through calls for service, motor vehicle

collisions, motor vehicle collisions with injury, serious violent crime, serious property crime, or

Fire/Rescue responses, MDW had a greater number of public safety activities than the

comparison weekends. Second, trend lines for each of these categories of activities suggest that

the public safety burden on MDW has been reduced in recent years. Specifically, since the

formation of the Bike Week Task Force, MDW has seen decreases in calls for service, motor

vehicle collisions, motor vehicle collisions with injury, serious violent crime, and serious

property crime. The exact cause of this reduction cannot be determined, as the Bike Week Task

Force implemented a number of major changes to the operational plan for MDW, including a

restrictive traffic pattern that funnels traffic on Ocean Boulevard past a number of points with a

considerable number of law enforcement officers observing vehicular and pedestrian traffic and

people. This is a critical point because research has demonstrated that increasing policing

activities in specific areas during specific times can reduce crime and improve public safety

(often called “hot spots” interventions). While the operational plan for MDW is a lot broader

than traditional hot spots interventions, the principle of increasing officer visibility along Ocean

Boulevard and funneling traffic past these visible posts is consistent with the idea of directed

patrols.




                                                  23
    4:18-cv-00554-MGL Date
    4:18-cv-00554-SAL  DateFiled
                            Filed04/25/19
                                  02/22/19 Entry
                                            EntryNumber
                                                  Number114-2
                                                         94-1                                  Page
                                                                                               Page 24
                                                                                                    25 of
                                                                                                       of 29
                                                                                                          30




Additional Concerns

         In addition to our consideration of CAD activities, response times, and Fire/EMS calls,

we also evaluated two additional issues regarding MDW: overall traffic volume and zero-

tolerance policing.

Overall Traffic Volume

         To examine overall traffic volume in the city of Myrtle Beach, we examined data from

MBPD’s automatic license plate readers (ALPRs). Unlike the SC DOT traffic counters examined

by Clarke in his expert report which are distributed throughout the Grand Strand region, the

ALPRs are located at every major entrance and exit to the city limits of Myrtle Beach (see

Appendix B for a list of ALPR locations). The data from Friday through Sunday of the second

weekend of Harley week 2018 compared to MDW 2018 demonstrated a large difference in the

number of vehicles in the city of Myrtle Beach. ALPRs at the city limits counted 131,604 license

plates during the second weekend of Harley Week. The same ALPRs counted 193,238 license

plates during MDW.1 Thus, the number of vehicles in the city limits increased roughly 50%

(46.8%) from Harley week to MDW. These numbers are substantially different from the

numbers reported by Clarke. One potential explanation for this large discrepancy is the location

of the counters. Specifically, one of the SC DOT counters used by Clarke is located near Garden

City, SC. Garden City is not part of the City of Myrtle Beach and not included in the lawsuit,

however, a substantial number of motorcycles travel through the area during Harley week, which

is primarily concentrated south of Myrtle Beach. In fact, when Dr. McLean was observing



1
 The counter at Hwy 501 Bypass EB was excluded from both the Harley week and MDW numbers because it was
broken and repaired during MDW. However, given the large difference in the total number of vehicles it is
extremely unlikely that this would have changed the conclusions presented here. In fact, to believe that this decision
impacted the conclusions, one would have to argue that over 60,000 more cars entered the city on 501 Bypass EB
during Harley week than during MDW. At no point during Harley Week or MDW did a single entry point register
40,000 license plates.


                                                          24
   4:18-cv-00554-MGL Date
   4:18-cv-00554-SAL  DateFiled
                           Filed04/25/19
                                 02/22/19 Entry
                                           EntryNumber
                                                 Number114-2
                                                        94-1                       Page
                                                                                   Page 25
                                                                                        26 of
                                                                                           of 29
                                                                                              30




Harley Week activities there were many traffic problems experienced south of Myrtle Beach in

the Garden City area. These same problems were not present when Drs. McLean and Alpert

observed traffic patterns during MDW which is concentrated in the City of Myrtle Beach, as well

as north of the city limits.

Zero-Tolerance Policing

        To evaluate the claim that MBPD engages in zero-tolerance policing during MDW, we

had observers count the number of enforcement activities MBPD officers engaged in during

MDW that did not result in a citation or arrest. That is, the observers counted the number of

encounters where officers exercised discretion and did not use “zero-tolerance.” This approach

was taken because most of these types of incidents do not generate CAD data. Instead of traffic

stops, citations, or arrests, these encounters involve officers telling citizens to turn their music

down, turn their lights on, stop revving their engines or other orders without taking legal action.

While the strategy employed was not perfect, and did not achieve consistent results among

observers as many were unable to keep up with officers as they moved throughout their area of

responsibility and were even issued warnings for loitering on the sidewalk. Still, their data are

important and shown in Table 12. These numbers should be considered underestimates, but are

nevertheless proof that enforcement actions that do not result in citations or arrests occur and a

zero-tolerance approach is not taken.



 Table 12. Enforcement Actions without Ticket or Arrest
                  Weekend                                                Actions
    th   th
 29 -26 Ave. N                                                              49
 25th-21st Ave. N                                                           35
 19th-16th Ave. N                                                           67
 13th-9th Ave. N                                                          139
 9th-5th Ave. N                                                           200
 5th-2nd Ave. N                                                           124


                                                  25
  4:18-cv-00554-MGL Date
  4:18-cv-00554-SAL  DateFiled
                          Filed04/25/19
                                02/22/19 Entry
                                          EntryNumber
                                                Number114-2
                                                       94-1   Page
                                                              Page 26
                                                                   27 of
                                                                      of 29
                                                                         30




2nd Ave. N-3rd Ave. S                                   31
6th-10th Ave. S                                         66
14th-18th Ave. S                                        50
18th-21st Ave. S                                        19




                                     26
                  4:18-cv-00554-MGL Date
                  4:18-cv-00554-SAL  DateFiled
                                          Filed04/25/19
                                                02/22/19 Entry
                                                          EntryNumber
                                                                Number114-2
                                                                       94-1            Page
                                                                                       Page 27
                                                                                            28 of
                                                                                               of 29
                                                                                                  30




Appendix A. Dates for Reference Weekends
Weekend                            2011        2012         2013       2014      2015      2016      2017         2018
Easter                           4/22-4/23    4/6-4/7    3/29-3/30   4/18-4/19 4/3-4/4 3/25-3/26 4/14-4/15     3/30-3/31
First of May                      5/6-5/7     5/4-5/5     5/3-5/4     5/2-5/3   5/1-5/2   5/6-5/7   5/5-5/6      5/4-5/5
Harley                           5/20-5/21   5/18-5/19   5/17-5/18   5/16-5/17 5/15-5/16 5/20-5/21 5/19-5/20   5/18-5/19
MDW                              5/27-5/28   5/25-5/26   5/24-5/25   5/23-5/24 5/22-5/23 5/27-5/28 5/26-5/27   5/25-5/26
First of June                     6/3-6/4     6/1-6/2     5/31-6/1    6/6-6/7   6/5-6/6   6/3-6/4   6/2-6/3     6/1-6/2
Last of June                     6/24-6/25   6/29-6/30   6/28-6/29   6/27-6/28 6/26-6/27 6/24-6/25 6/30-7/1    6/29-6/30
First of July                     7/1-7/2     7/6-7/7     7/5-7/6     7/4-7/5   7/3-7/4   7/1-7/2   7/7-7/8      7/6-7/7
Last of July                     7/29-7/30   7/27-7/28   7/26-7/27   7/25-7/26 7/31-8/1 7/29-7/30 7/28-7/29    7/27-7/28
First of August                   8/5-8/6     8/3-8/4     8/2-8/3     8/1-8/2   8/7-8/8   8/5-8/6   8/4-8/5     8/3-8/4
Labor Day                         9/2-9/3    8/31-9/1    8/30-8/31   8/29-8/30 9/4-9/5    9/2-9/3   9/1-9/2     8/31-9/1




                                                            27
  4:18-cv-00554-MGL Date
  4:18-cv-00554-SAL  DateFiled
                          Filed04/25/19
                                02/22/19 Entry
                                          EntryNumber
                                                Number114-2
                                                       94-1   Page
                                                              Page 28
                                                                   29 of
                                                                      of 29
                                                                         30




                                   Exhibits Used

DEF00025052
DEF00025053
DEF00025057
DEF00025058
DEF00025060
DEF00025063
DEF00003964
DEF00003965
DEF00003969
DEF00003970
DEF00003972
DEF00008154
DEF00008158
DEF00008159
DEF00008160
DEF00008161
DEF00014774
DEF00014775
DEF00014779
DEF00014780
DEF00014782
DEF00014785
DEF00045133
DEF00045134
DEF00045138
DEF00045139
DEF00045141
DEF00045144
DEF00056233
DEF00056237
DEF00056238
DEF00056239
DEF00056240
DEF00056243
DEF00061868
DEF00061869
DEF00061873
DEF00061874
DEF00061876
DEF00061879
2018 CAD DATA 1ST 6.xls
2018 CAD DATA 2nd 6.xls
FR Average Times for MB 2011.xls
FR Average Times for MB 2012.xls



                                        28
4:18-cv-00554-MGL Date
4:18-cv-00554-SAL  DateFiled
                        Filed04/25/19
                              02/22/19 Entry
                                        EntryNumber
                                              Number114-2
                                                     94-1   Page
                                                            Page 29
                                                                 30 of
                                                                    of 29
                                                                       30
